ATKINS, Senior District Judge,
dissenting:
I respectfully dissent because I agree with the reasoning set forth in the recent opinions of the Third and Ninth Circuits. See FLRA v. United States Dep’t of the Navy, 966 F.2d 747 (3rd Cir.1992) (en banc) [hereinafter Third Circuit Dep’t of Navy ]; FLRA v. United States Dep’t of the Navy, 958 F.2d 1490 (9th Cir.1992) [hereinafter Ninth Circuit Dep’t of Navy ]. Most importantly, I agree with these circuits that where a union requests information from a federal agency pursuant to the Labor Statute, the case of Department of Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749, 109 S.Ct. 1468, 103 L.Ed.2d 774 (1989), does not limit our public-interest consideration to information revealing “what the government is up to,” regardless of the purposes or identity of the requesting party. See Third Circuit Dep’t of Navy, 966 F.2d at 757-58; Ninth Circuit Dep’t of Navy, 958 F.2d at 1495-96. Moreover, given the union’s purpose in requesting the information and the strong public interest in collective bargaining, see 5 U.S.C. § 7101(a)(1), I do not believe that “a balancing of individual privacy interests against the public interest in disclosure reveals that disclosure of the information constitutes a 'clearly unwarranted invasion *551of privacy.’ ” Cochran v. United States, 770 F.2d 949, 955 (11th Cir.1985) (quoting 5 U.S.C. § 552(b)(6)). Accordingly, I would enforce the FLRA’s application for enforcement.